UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA, ex rel.      :        17cv7986(DLC)
GEORGE MARKELSON, as Executor of the   :
Estate of STEPHEN MARKELSON, Deceased, :              ORDER
and PETER NADLER and LORRAINE WATERS, :
                                       :
                         Plaintiffs,   :
               -v-                     :
                                       :
DAVID B. SAMADI, M.D., DAVID B.        :
SAMADI, M.D., P.C., LENOX HILL         :
HOSPITAL and NORTHWELL HEALTH, INC.,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     A Scheduling Order of January 27, 2020, required plaintiff-

relators, George Markelson, Peter Nadler, and Lorraine Waters

(“Relators”) to respond by February 1, 2020 to the January 22

motion to dismiss filed by defendants David B. Samadi, M.D. and

David B. Samadi, M.D., P.C.’s (together, “Samadi”).   On February

19, the Court granted the parties’ request to extend this

deadline to March 20, advising the parties that no further

extensions of the March 20 deadline would be granted unless the

Relators and Samadi signed an agreement in principle.

     On March 19, the parties requested an extension of the

March 20 deadline to April 3, stating that they had agreed to a

written settlement agreement and hoped “the stipulation and

notice of dismissal [would] be filed sometime next week,” once
they had received the Government’s approval.    On March 20, the

Court granted the request for the extension.

     On April 1, the Government informed the Court that it had

reviewed and consents to the “fully executed settlement

agreement” between the Relators and Samadi.    The Government

further stated that it consents to dismissal of the action.     On

April 2, the Court ordered the parties to submit a proposed

final judgment by April 10.    Later that day, the Relators and

Samadi filed a letter with the Court requesting a further

extension of the April 3 deadline to respond to the January 22

motion to dismiss.   They requested an extension until May 1,

stating that they expect to “be able to complete the steps

precedent to the Plaintiffs’ filing their notice of voluntary

dismissal” within this time.

     Given these delays and the representations made in the past

to this Court by the parties, it is hereby

     ORDERED that the request to extend to May 1 the deadline to

respond to the January 22 motion to dismiss is denied.

     IT IS FURTHER ORDERED that by April 10, 2020, the parties

shall file a proposed final judgment.    If no proposed final

judgment is filed, Relators shall respond to the January 22
motion to dismiss by April 10.    If no response is filed by April

10, the motion to dismiss shall be treated as unopposed.


Dated:    New York, New York
          April 3, 2020

                                 __________________________________
                                           DENISE COTE
                                   United States District Judge
